     PATRICIA L. McCABE, CSBN 156634
1    KRISTIN E. BERK, CSBN 275840
     Law Offices of Patricia L. McCabe
2    7100 Hayvenhurst Avenue, Suite 314
     Van Nuys, CA 91406-3874
3    (818) 907-9726; Fax: (818) 907-6384
4
     Email: patricia@mccabedisabilitylaw.com

5
     Attorneys for Plaintiff,
     MARIA ELIZABETH SAUNO
6                     IN THE UNITED STATES DISTRICT COURT
7                                CENTRAL DISTRICT OF CALIFORNIA
8                                              WESTERN DIVISION
9

10
     MARIA ELIZABETH SAUNO                                          CASE NO. 2:18-CV-06192-RAO
11
                      Plaintiff,
12   v.                                                             [Proposed] ORDER FOR AWARD
                                                                    OF ATTORNEY FEES UNDER
13   ANDREW SAUL1,                                                  THE EQUAL ACCESS TO JUSTICE
     Commissioner of Social Security                                ACT (EAJA)
14
                      Defendant.                                    Judge: Honorable Rozella A. Oliver
15

16

17           Based upon the parties’ Stipulation for Award of Attorney Fees under The
18   Equal Access to Justice Act (EAJA), IT IS ORDERED that attorney fees be paid to
19   Patricia L. McCabe, Counsel for Plaintiff, in the amount of SIX THOUSAND,
20   FIVE HUNDRED TWENTY-SEVEN DOLLARS and EIGHTY-TWO CENTS
21   ($6,527.82), pursuant to 28 U.S.C. § 2412(d), subject to the terms of the above-
22   referenced Stipulation.
23

24   Date: September 25, 2019                             ________________________________
                                                          HONORABLE ROZELLA A. OLIVER
25
                                                          United States Magistrate Judge
26

27
             1   Andrew Saul became Commissioner of Social Security on June 17, 2019. Pursuant to FRCP Rule 25(d),
     Andrew Saul should be substituted for Acting Commissioner Nancy A. Berryhill as the defendant in this suit. No
28   further action needs to be taken to continue this suit by reason of the last sentence of section 205(g) of the Social
     Security Act, 42 U.S.C. § 405(g).


                     Order For Award Of Attorney Fees Under The Equal Access To Justice Act (EAJA)
                                                         -1
